Per Curiam.

Respondent was admitted to the Bar in the Second Department in 1942. In 1957 he was retained by a Mr. and Mrs. Dudley Tait to bring an action for personal injuries. Respondent failed to take any steps at all to initiate an action. For a period of years he represented that the ease was on the calendar. He then informed the Taits that the ease was settled and had them execute releases for the avowed purpose of consummating the settlement. When the matter was being investigated by petitioner, the Grievance Committee, respondent gave information which he concedes was false.
While this conduct represents, at least, irresponsibility inconsistent with the standards of professional conduct, it would not, except perhaps for the false testimony before the Grievance Committee, in every instance warrant disbarment. Respondent has, moreover, been previously disciplined for nonprofessional conduct (Matter of Anderson, 278 App. Div. 365), and has also been the subject of a warning by the Grievance Committee on a similar complaint, which did not reach the stage of formal charges. These recurring evidences of lack of professional responsibility demonstrate that respondent is not fit to remain at the Bar.
The respondent should be disbarred.
Botein, P. J., Breitel, Valente, Eager and Steuee, JJ., concur.
Respondent disbarred effective July 16, 1965.